DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 10, 13, 15, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 5, 8, 10, 13, 15, and 18, each claim recites “the operation control table”. However, claims 1-3 (from which claims 5, 8, 10, 13, 15, and 18 depend) each recite a plurality of operation control tables. As such, claims 5, 10, and 15 are indefinite because it is unclear as to which of the plurality of operation control tables they refer. For examination purposes it is presumed that the claims are intended to refer to the selected operation control table.
	Regarding claims 19 and 21, the claims recite “summer, winter, and basic operation control tables”. This limitation is indefinite as it is unclear as currently written 
	Regarding claims 20 and 22, the claims are rejected as they depend from rejected claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-8, 10, 12-13, 15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0054021) in view of Fadell (US 2014/0316581) and Land (US 2016/0116179).
	As to claims 1, 7, 12, and 17, Lee teaches an air conditioning control system comprising:
	a memory 920 that stores instructions;
	a control unit 940 that executes the stored instructions to:
	store a plurality of operation control tables for determining a method of operation of an air conditioner in the memory (paragraphs 52, 55, and 105);
	select one of the operation control tables by using prediction data concerning weather (paragraphs 31, 38, 44, 107-108; a particular operation control is selected based on obtained weather factor information that includes a forecast); and
	send the selected operation control table to the air conditioner (paragraph 103).	

	Lee does not explicitly teach that each of the operation control tables corresponds to a season, wherein seasonal data concerning a current season is obtained and the table is selected by taking into account the obtained seasonal data. However, Lee teaches using operation control tables of setpoints that correspond to weather factors including “temperature, humidity, the amount of sunshine, the intensity of radiant heat, an air current, a wind speed, and the like” (paragraph 38). Additionally, Fadell teaches that it is known to include corresponding seasons for selection of control tables (paragraph 357). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Lee to include correlation to seasons for the stored control tables as taught by Fadell because it would increase the accuracy of selecting setpoint temperatures that are desirable for the user by taking into account the effect of a current season on the perceived comfort level of those in the conditioned space.
	Lee, as modified, teaches using weather forecast information (Lee; paragraph 38), but does not explicitly teach selecting an operation control table based on data of a predicted lowest temperature and a predicted highest temperature in the prediction data. However, Land teaches that it is known to use a profile to operate an HVAC 
	As to claim 2, Lee, as modified, teaches most of the limitations of the claim as discussed in the claim rejections above. Furthermore, Lee teaches receiving information of an outside temperature and an indoor temperature of a place where the air conditioner is installed (paragraphs 74 and 104), wherein the control unit produces the control signal according to the information of the outside temperature and the room temperature (paragraphs 107-108).
	As to claim 3, Lee, as modified, teaches most of the limitations of the claim as discussed in the rejections above, but does not explicitly teach utilizing a heat pump cycle. However, Official Notice is taken that it is well-known in the art to utilize a heat pump cycle that includes a compressor, inside heat exchanger, expansion valve, and outside heat exchanger. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Lee to utilize a heat pump as claimed to provide effective temperature control in both heating and cooling applications. 
	As to claims 5, 10, and 15, Lee, as modified, is silent regarding sky condition prediction data. However, Land teaches that it is known to utilize sunshine and cloud cover forecast values (paragraph 27). Therefore it would have been obvious to a person 
	As to claims 8, 13, and 18, Lee, as modified, is silent regarding local data where the air conditioner is installed. However, Land teaches that it is known to use forecast values by geographic region (paragraph 27). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Lee to utilize a forecast based on obtained local data as taught by Land in order to correct the selected operation control table to more effectively tailor system operation to meet user requirements in view of expected outdoor conditions.
	As to claims 19 and 21, Lee, as modified, teaches summer and winter operation control tables as well as additional tables for different periods, including periods of minutes, hours, months, etc., that are considered to be “basic” operation control tables (Fadell, paragraph 357).

Claims 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Fadell, and Land as applied to the claims above, and further in view of Harrod (US 2010/0070086).
	As to claims 6, 11, and 16, Lee, as modified, is silent regarding atmospheric pressure data. However, Harrod teaches that it is known to use barometric pressure to effect desirable climate control (paragraph 61). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the 

Examiner Note
Claims 20 and 22 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features. However, these claims cannot be considered to be "allowable” at this time due to the rejection(s) under 35 U.S.C. 112 set forth in this Office Action.  Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Response to Arguments
In the Office Action dated 12/30/2020, the Examiner took Official Notice that certain features are old and well known in the refrigeration art.  Applicant has failed to traverse the(se) statement(s).  As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.
Applicant’s arguments, see pages 9-13, have been fully considered and are persuasive.  Therefore, the prior rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fadell (US 2014/0316581).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763